DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group 1 (i.e., claims 1-12 and 17-25) in the reply filed on 11/02/21 is acknowledged. The traversal is on the ground(s) that there is no serious burden on the Examiner. See Remarks at Page 2 and 3. 
A restriction requirement has two components: (1) inventions are independent or distinct and (2) a showing of serious burden. The former is an objective standard and the latter is a subjective requirement based on an examiner’s perspective. 
Applicant does not present any argument the inventions identified are not distinct. 
Regarding the burden requirement, Applicant’s traversal relies on a lack of separate classification. Separate classification, however, was not relied upon in the Requirement to establish examination burden. Furthermore, the fact that the inventions are classified together is not dispositive of the burden issue. Thus, Applicant’s arguments relying on a lack of separate classification are not germane.
The Requirement made clear the burden is based on employing different search queries to capture the distinct features in the inventions as claimed and described. See Requirement at “7.”
Applicant’s traversal does not address the actual basis for examination burden presented in the Requirement. 
For the reasons above, the Requirement is made FINAL. 
Claims 1-25 are pending, of which claims 1-12 and 17-25 are elected and subject to examination, and claims 13-16 are withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2015/0028803 to Shevde et al. (“Shevde”).

As to independent claim 1 and similarly recited independent claim 17, a wireless power receiver (Fig. 5: 508), comprising: a rectifier (Fig. 5: 520) configured to convert a radio frequency (RF) voltage signal generated based on an RF input to a direct current (DC) voltage (¶ 0053); and a boost converter (Fig. 5: 522) configured to generate a voltage for battery charging using the RF voltage signal as a switching signal (¶ 0054, 0063).

As to claim 2 and similarly recited claim 18, wherein the rectifier is a full-bridge rectifier (¶ 0053).

Allowable Subject Matter
Claims 3-9, 10-12, and 19-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-9, 10-12, and 19-25 would be allowable if amended in the manner detailed above because the prior art of record does not teach or suggest a receiver or method having the combinations of elements or steps as required by and as recited in claims 3, 10, or 19. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851